MEMORANDUM ***
Isagani Almonte Coronel and Gail Abarro Coronel seek review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) or*993der denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Petitioners’ contentions that the IJ and BIA violated their due process rights by disregarding their evidence of hardship does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.